Citation Nr: 0907453	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  98-08 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected knee disorders.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected knee 
disorders.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

The claims on appeal were initially denied by the Board in a 
June 2007 decision.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in December 2007 the Veteran and the Secretary 
of Veterans Appeals (Secretary) filed a Joint Motion for 
Remand.  This motion was granted in a December 2007 Court 
order, and the case is again before the Board.  

The Board has since obtained a Veterans Health Administration 
(VHA) medical opinion on this case.  The Veteran was notified 
of this opinion.  In response, the Veteran submitted 
additional evidence, with a signed waiver RO review pursuant 
to 38 C.F.R. § 20.1304(c) (2008), in February 2009.  


FINDINGS OF FACT

1.  The competent medical evidence of record, on balance, 
does not show an etiological relationship between a claimed 
back disorder and either service or the Veteran's service-
connected knee disorders.

2.  The competent medical evidence of record, on balance, 
does not show an etiological relationship between a claimed 
bilateral hip disorder and either service or the Veteran's 
service-connected knee disorders.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, or as secondary to the Veteran's service-connected 
knee disorders.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).

2.  A bilateral hip disorder was not incurred in or 
aggravated by service, or as secondary to the Veteran's 
service-connected knee disorders.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  Analysis

In this case, the Veteran has contended that, on account of 
falls and movement adjustments resulting from his service-
connected knee disabilities, he has developed disabilities of 
the back and hips.

The Veteran's service treatment records are silent for back 
or hip problems.  The post-service medical evidence of record 
reflects that VA x-rays of the Veteran's bilateral hips taken 
in April 1996 showed no fracture or dislocation but did 
reveal bilateral well-corticated ossific densities adjacent 
to the superior lateral acetabular rim, which most likely 
were osteophytes.  An MRI of the lumbar spine conducted in 
May 1996 revealed mild disc desiccation with central 
posterior disc herniation at the L4-L5 level and mild disc 
desiccation with symmetrical disc bulge at the L3-L4 level.  
An August 1997 MRI of the Veteran's hips revealed mild 
degenerative arthritis bilaterally, with no evidence of 
avascular necrosis.


Subsequent to an October 1997 VA orthopedic examination, the 
report of which contains diagnoses of a herniated nucleus 
pulposus of L4-L5 with multiple disk bulges of the 
lumbosacral spine and degenerative joint disease of both 
hips, an opinion was received in January 1998 from the Chief 
of Orthopedics at the VA Medical Center (VAMC) in Northport, 
New York.  This doctor opined that the complaints and 
conditions pertaining to the Veteran's hips and back were not 
related to the service-connected knee ailments.  Similarly, a 
January 1999 VA orthopedic examination report contains the 
opinions that the Veteran's osteoarthritic changes in both 
hips appeared to be more likely age-related than related to 
service-connected disease and that the back problems were 
less likely related to service-connected knee complaints.
        
The Veteran later submitted a February 2000 letter from 
Jonathan E. Dashiff, M.D., who asserted that VA records 
suggested that the Veteran's problems with his hips and back 
were connected to his service-connected knee disabilities.  
Dr. Dashiff stated that as far as the low back was concerned, 
it was clear from all studies with respect to weightbearing 
that its effect on the lumbar spine was significant and that 
altered weightbearing would have adverse effects on the 
lumbar spine.  Also, Dr. Dashiff noted that the 1997 MRI 
revealed only mild disc desiccation which, again, strongly 
suggested that the injuries to the back were not of 
longstanding duration but instead recent in the years leading 
up to 1997.  Dr. Dashiff asserted that in the absence of any 
known trauma or occupational hazard that could account for 
this low back pathology, it seemed reasonable that the 
changes in the Veteran's lower back were the direct result of 
the pathology of his knees.  As for the Veteran's hips, due 
to the fact that there was no fracture with avascular 
necrosis or with any other entity but rather mild arthritic 
change in the hips, it appeared "rather straightforward" 
and clear to Dr. Dashiff that the hips, as the joints between 
the knee and lumbar spine, were the obvious recipients of 
abnormal forces which resulted from the knee injuries and 
subsequent off-loading of those knees in order to ameliorate 
symptoms.  In summary, Dr. Dashiff opined that the Veteran's 
knee problems were the competent cause in creating the hip 
and lower back problems, especially in the absence of any 
defined trauma or occupational hazard to account for those 
other problems, and that it was "grossly unfair" to label 
some of his pathologic changes a consequence of age when 
significant pathology in the knees suggested otherwise.


The report of an April 2000 VA spine examination contains a 
diagnosis of minimal degenerative joint disease of both hips 
and lumbosacral spine, and the examiner found these 
conditions to be related to age because the left 
postoperative anterior cruciate ligament reconstructive 
condition of the knee was not of such quality to cause these 
results.  The examiner, who reviewed the claims file, also 
reported that the Veteran had symptomatology referable to a 
chronic pain syndrome with possible psychosomatic overlays.  
A further VA examination was conducted by the same examiner 
in June 2003, although the report of this examination does 
not include further etiology opinions.

In February 2006, the VA doctor who had provided the January 1998 
opinion and had conducted the two prior VA examinations indicated 
that he had examined the Veteran's spine in April 2000 and, at 
that time, had concluded that important bridging symptoms were 
absent in the Veteran's back such that the findings were age-
related rather than linked to his bilateral knee condition.  The 
VA doctor continued to uphold this opinion.  As to the Veteran's 
hips, the VA doctor reported that only very minimal degenerative 
arthritis had been revealed during the June 2003 examination; 
this was noted to be age-related and substantiated by few 
abnormal physical findings.  He opined that the Veteran's 
bilateral hip and back disabilities were less likely than not 
related to his bilateral service-connected knee conditions.

Pursuant to a Board request, the claims file now includes a 
VHA opinion from November 2008.  The orthopedist who provided 
this opinion reviewed the entire claims file and specifically 
cited to 28 records in the opinion.  Based on a review of 
these records, the orthopedist determined that it was less 
likely than not that the Veteran's back and bilateral hip 
disabilities were either directly caused or permanently 
worsened as a consequence of the service-connected knee 
disabilities, including the reported falls.  In this regard, 
the orthopedist noted the absence of records between 1974 to 
1995 documenting back or hip problems.  Rather, the 
radiographic evaluations of the Veteran's hips from 1996 and 
1997 reflected the expected changes from the aging process.  
These changes were noted to be mild and symmetrical in the 
hips.  To be associated with the knee condition, the changes 
in the hips would have occurred in a progressive and 
persistent manner from the period of service, rather than 
begin 20 years after the Veteran's period of service.  The 
desiccation noted in the May 1996 MRI was described as "an 
expected event in all humans" that begins in the 4th decade 
(30s) and progresses until there is no water in the discs by 
age 60.  Therefore, the reported desiccation reflected an 
expected condition at the Veteran's age.  Since the changes 
were reported at multiple levels (L4-L5 and L3-L4), the 
conditions were a reflection of the effects of aging and not 
load transfer from an adjacent limb or joint, which most 
frequently affected L5-S1.  Overall, there was no evidence of 
record that substantiated a basis for the permanent worsening 
of the Veteran's back or hip conditions.

In February 2009, the Veteran submitted a May 2004 treatise 
article.  This article addressed the question of a 
relationship between limping and back symptomatology.  The 
doctor who prepared the article concluded that limping "can, 
in some specific instances," cause back pain and aggravate 
preexisting back pain.  

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Owens v. 
Brown, 7 Vet. App. at 433 (an opinion that is based upon a 
review of the medical evidence has more probative value than 
one based merely on the veteran's reported history); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative).


In this regard, the Board is aware that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  In this regard, the 
Court in did not find such a review of medical records in the 
claims file to be irrelevant in terms of determining the 
probative value of an opinion.  Rather, the Court clarified 
that the claims file "is not a magical or talismanic set of 
documents, but rather a tool to assist VA examiners to become 
familiar with the facts necessary to form an expert opinion 
to assist the adjudicator in making a decision on a claim."  
There are other means by which a private physician can become 
aware of critical medical facts, notably by treating the 
claimant for an extended period of time.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the Board is aware of the favorable findings 
from Dr. Dashiff's February 2000 letter.  The basis for Dr. 
Dashiff's opinion, however, is not entirely clear.  While Dr. 
Dashiff cited to a 1997 MRI, it is not apparent whether he 
reviewed the entire claims file or only limited VA medical 
records in preparing his medical opinion.  The Board is 
cognizant of Nieves-Rodriguez and has considered whether 
there might be alternate means by which Dr. Dashiff could 
have become familiar with the Veteran's claim.  However, Dr. 
Dashiff did not indicate that this opinion was based upon any 
period of prior treatment, during which he might have had the 
opportunity to evaluate the nature of the progression of the 
claimed back and bilateral hip disorders.  Indeed, a review 
of the claims file indicates that the Veteran's treatment for 
his claimed disorders prior to February 2000 was from VA 
providers and not Dr. Dashiff.  As Dr. Dashiff's conclusions 
were evidently not based upon either a complete claims file 
review or significant prior treatment, the Board finds his 
medical opinion to be relatively limited in probative value.

The Board also notes that the probative value of the March 
2004 treatise article is extremely low in this instance.  The 
article speaks to the general question of a relationship 
between limping and back symptoms, rather than to this 
specific case.  The doctor who prepared the article also 
indicated that such a relationship exists only in some 
specific instances, rather than in all instances.  The 
addition of this article to the record thus does not change 
the balance of evidence in regard to the low back disorder 
claim.

By contrast, the November 2008 VHA opinion was based upon a 
claims file review, and the orthopedist who rendered this 
opinion cited to specific prior medical records in support of 
his opinion.  The orthopedist also provided a clear rationale 
for his conclusions, noting the absence of treatment for the 
back and the hips between 1974 and 1995, the symmetrical 
changes in the hips, and the locations of the disc changes in 
the spine.  Unlike Dr. Dashiff's opinion, there are no 
deficiencies in this opinion that would lead the Board to 
question its probative value.  To the contrary, the probative 
value of this opinion is very high.

Given that the probative value of the competent medical 
evidence contradicting the Veteran's contentions outweighs 
that of the supportive evidence, the Board does not find that 
the competent medical evidence of record supports the 
Veteran's claims.  The Board also notes the complete lack of 
medical evidence linking low back and hip disorders to 
service.

The only other evidence of record supporting the Veteran's 
claim is his own opinion, as indicated in his October 2004 
Travel Board hearing testimony, and that of his spouse, 
contained in a statement received in December 1998, with 
similar contentions.  Neither individual, however, has been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, this lay 
evidence does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for back and 
bilateral hip disorders as secondary to his service-connected 
knee disorders, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters issued in April 2003 and October 2005.  
The Board notes that the appealed rating decision predated 
the enactment of the laws and regulations cited above, and 
the Veteran's claims were later readjudicated in a July 2006 
Supplemental Statement of the Case.  In October 2006, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
both service connection claims are being denied, with no 
disability ratings or effective dates assigned, there is no 
prejudice to the Veteran resulting from the timing of this 
letter.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate his 
claims.  The Veteran's VA and private medical records have 
been obtained.  Additionally, he was afforded multiple VA 
examinations, and the Board recently obtained a VHA opinion 
addressing the etiology of his claimed disorders.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected knee disorders, is 
denied.

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected knee 
disorders, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


